Citation Nr: 0931056	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  08-16 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The Veteran served on active duty from June 1951 to February 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not shown to meet 
VA's standards for hearing impairment; it became manifest 
many years after service and is not otherwise related to 
service.

2.  The medical evidence of record does not show that the 
Veteran has tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during the Veteran's active duty service, nor may 
sensorineural hearing loss be presumed to have been incurred 
in or aggravated during such service.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2008).

2.  Tinnitus was not incurred in or aggravated during the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008)). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the appellant was provided with initial 
notice of the VCAA in October 2006, which was prior to the 
June 2007 adverse decision on appeal.  Therefore, the express 
requirements set out by the Court in Pelegrini have been 
satisfied.

VA has fulfilled its duty to notify the appellant in this 
case.  In the October 2006 letter, the RO informed the 
claimant of the applicable laws and regulations, the evidence 
needed to substantiate the claims decided herein, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The 
Board notes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claims at issue.  See 73 Fed. 
Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claims.  Despite this change in the regulation, the 
October 2006 letter informed the appellant that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims and to provide any relevant evidence 
in his possession.  See Pelegrini II, at 120-21.  Thus, the 
Board finds that the notice required by the VCAA and 
implementing regulations was furnished to the claimant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claims presently on appeal, the 
Board finds that the appellant is not prejudiced by a 
decision at this time since these claims are being denied. 
Therefore, any notice defect, to include disability rating 
and effective date, is harmless error since no disability 
rating or effective date will be assigned.  Moreover, the 
appellant was provided with the disability rating and 
effective date elements in the October 2006 letter.

The Board also finds that all necessary assistance has been 
provided to the appellant. The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims. This includes 
obtaining pertinent medical records. Unfortunately, the 
appellant's service treatment records are not available for 
review and are presumed destroyed in a fire at the National 
Personnel Records Center in St. Louis, Missouri, in 1973. 
Accordingly, VA has a heightened duty to assist the appellant 
in developing his claims.  See Hayre v. West, 188 F. 3d 1327 
(Fed. Cir. 1999).  Regarding these missing service treatment 
records, the appellant was informed of these missing records 
in letters dated in November 2006 and June 2007 and was 
provided with the opportunity to submit any such records in 
his possession as well as submit alternative supportive 
evidence.  In short, VA has exhausted its efforts to obtain 
the Veteran's service treatment records and any further 
efforts to locate them would be futile.  It is pertinent to 
note in this respect that the appellant asserted on his 
August 2000 claim form that he was never treated or tested 
for hearing loss or tinnitus in service.  Thus, there likely 
would be no documentation of these claimed disabilities in 
his service treatment records.  The Veteran was also provided 
with the opportunity to submit alternative supportive 
evidence.  In further fulfillment of VA's duty to assist the 
appellant, the Veteran was given the opportunity to request a 
Board hearing by letter dated in September 2008.  The Veteran 
did not thereafter request a Board hearing.  The appellant 
has not indicated that any additional pertinent evidence 
exists, and there is no indication that any such evidence 
exists. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case. 

As discussed below, there is no evidence of a diagnosis of 
hearing loss or tinnitus until several decades post-service 
and no evidence linking these conditions to active service.  
Such evidence is insufficient to trigger VA's duty to provide 
an examination.  The Court has held, in circumstances similar 
to this, where the supporting evidence of record consists 
only of a lay statement, that VA is not obligated, pursuant 
to section 5103A(d), to provide an appellant with a medical 
nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Wells v. Principi, 326 F.3d 
1381, 1384 (Fed. Cir. 2003) (holding that the Secretary's 
obligations under § 5103A to provide a veteran with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  

Here, notwithstanding the fact hearing loss for VA purposes 
has not been shown and tinnitus not diagnosed, the Veteran 
denies treatment for hearing loss or tinnitus for over 50 
years post-service.  See Statement from Veteran, received in 
November 2006.  Evidence relating any current hearing loss or 
tinnitus, if such were diagnosed, to the Veteran's active 
service is also missing.  The Board therefore concludes that 
there is no reasonable possibility that a medical opinion 
would aid in substantiating the Veteran's claims since it 
could not provide evidence of a past event.  

The Veteran's representative has argued that the findings of 
a March 2008 VA audiology examination report were inadequate 
for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  However, on closer 
scrutiny, the Board notes the Veteran was not provided a VA 
examination.  Rather, the report in question was not an 
audiology examination report but a consultation report.  Such 
does not trigger the need to address the adequacy of the 
report.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims on appeal and that adjudication of the claims at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits.
II.  Analysis

A.  Law and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including an organic 
disease of the nervous system such as sensorineural hearing 
loss, becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service. This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).


In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2008).

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385 (2008), which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

B.  Discussion

The Veteran asserts that he presently has hearing loss and 
tinnitus due to inservice acoustic trauma while serving in 
Korea.  More specifically, the Veteran asserted when he filed 
his August 2000 claim that he served with the 40th Combat 
Infantry Division and assisted with firing mortars from 
January 1952 to January 1952.  He explained that his job was 
to drop mortar shells into the barrel.  He remarked that the 
mortars went off before he had a chance to cover his ears.  
He also asserted that his unit was in front of the artillery 
unit.  He later remarked in an October 2006 statement that he 
had served with the 40th Mortar Division for a year in Korea 
from 1951 to 1952 and that this division had been attached to 
an artillery unit.

It is unfortunate that there are missing service treatment 
records.  Indeed, in instances such as this, the duty of the 
Board to provide reasons for its findings and conclusions is 
heightened.  See Hayre v. West, 188 F. 3d 1327 (Fed. Cir. 
1999).  That notwithstanding, even if the Veteran's service 
treatment records were available, it does not appear that 
they would show his claimed disabilities in view of his 
notation on his August 2000 claim form that he never received 
treatment or was tested in service for hearing loss or 
tinnitus.  Indeed, in a November 2006 statement, the Veteran 
even denied current treatment for hearing loss or tinnitus.

Also missing from the claims file are the Veteran's service 
personnel records.  Consequently, the Veteran's assertion of 
his assignment to a combat infantry division with resultant 
noise exposure during combat cannot be verified.  
Nonetheless, even by assuming without dispute that the 
Veteran sustained acoustic trauma while serving in combat in 
Korea from January 1952 to January 1953, the Court has held 
that the provisions of 38 U.S.C.A. 1154(b) only provide an 
evidentiary presumption concerning events in service; they do 
not provide a substitute for evidence of a causal nexus 
between a combat service injury or disease and a current 
disability, or the continuation of symptoms subsequent to 
service.  See Wade v. West, 11 Vet. App. 302, 305 (1999).

Of the numerous VA outpatient treatment records on file 
beginning in 1999, the earliest, and only, medical evidence 
that pertain to hearing problems is a March 2007 VA 
outpatient records and a March 2008 VA audiology consult 
record.  The March 2007 record contains an Educational 
Assessment that the Veteran's hearing was a barrier to 
learning.  This represents a change from numerous earlier 
Educational Assessments on file, dating from 1999 to 2004, 
all showing that the Veteran's hearing was not a barrier to 
learning.  In fact, the December 2004 VA outpatient record 
notes that the Veteran's best learning method was his 
hearing.   

With respect to the March 2008 VA audiology consult record, 
this record contains a diagnosis that the Veteran was 
"hearing impaired" and an assessment of mild to profound 
sensorineural hearing loss in the right ear, from 250 to 8000 
hertz, and a mild to profound sensorineural hearing loss in 
the left ear, from 1000 to 8000 hertz.  Speech discrimination 
was "poor" in both ears.  Unfortunately, this report does 
not include audiological findings so it is unclear whether 
such findings meet the required thresholds for a finding of 
bilateral hearing loss under 38 C.F.R. § 3.385 (2008) (with 
decibel levels over 40 at puretone thresholds of 1000, 2000, 
4000 and 6000 Hz and speech recognition less than 94 
percent).

In any event, even assuming arguendo that the Veteran has a 
hearing impairment that meets VA's definition for hearing 
impairment under § 3.385, the evidence does not establish 
continuity of symptomatology of the claimed hearing loss and 
tinnitus or a nexus between these claimed disabilities and 
service.  The Veteran has not claimed, nor does the evidence 
show, that the Veteran has had hearing loss and tinnitus 
since service.  In terms of treatment, the Veteran reported 
on an October 2006 statement (VA Form 21-4138) that he had 
never been treated for hearing loss or tinnitus and receives 
all his medical treatment at the VAMC in Ft. Wayne.  The fact 
that the first medical notation of hearing loss is over 50 
years after service is evidence that there has not been 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Regarding the Veteran's statements that he currently 
experiences tinnitus, the Board acknowledges that he is 
competent to give evidence about what he experienced; i.e., 
he is competent to report that he has experienced ringing in 
his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
However, the post-service VA treatment records on file, to 
include the March 2008 VA audiology consult record, are 
devoid of any notation of this disability.  Such an absence 
of evidence of current complaints, treatment, or diagnosis of 
tinnitus tends to weigh against the credibility of the 
Veteran's assertion that he experiences tinnitus.  The Board 
notes that Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  See also Hickson, supra.

The Board in no way disputes the Veteran's sincere belief 
that he has a present bilateral hearing loss disability and 
tinnitus related to service.  However, his opinion as to his 
diagnoses and the etiology thereof, without a supportive 
opinion from a physician, does not constitute the requisite 
medical evidence necessary to establish service connection.  
This is because the Veteran is a layman and without medical 
training or expertise, he is not competent to render an 
opinion on a medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

The Board also emphasizes that a claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
this case, there simply is no competent medical evidence that 
the Veteran presently has tinnitus, or that supports the 
Veteran's assertions of a nexus between his active military 
service and current hearing impairment.

For the foregoing reasons, the Board finds that the claims 
for service connection for bilateral hearing loss and 
tinnitus must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit of the 
doubt doctrine. However, as the preponderance of the evidence 
is against the Veteran's claims, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b.)


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


